EXHIBIT 10.68



ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
CONTRACT AMENDMENT




1. AMENDMENT NUMBER:
    18

2.  CONTRACT NO.:
     YH04-0001-06

3.  EFFECTIVE DATE OF MODIFICATION:
     April 1, 2008

4.  PROGRAM:
     DHCM-ACUTE


5. CONTRACTOR/PROVIDER NAME AND ADDRESS:



Phoenix Health Plan, LLC
7878 North 16th Street, Suite 105
Phoenix, Arizona  85020


6. PURPOSE:  To amend Sections B Capitation Rates; Section C, Definitions;
Section D, Program Requirements; Section F, Index of Section D; Attachment B,
Minimum Network Standards; Attachment G, Auto Assignment Algorithm; and
Attachment H(1), Enrollee Grievance System Standards and Policy.



7.

 

The above referenced contract is amended as follows:

 

 

 

 

 

 

 

A.

 

SECTION B, CAPITATION RATES-See Contract B for specifics.

 

 

 

 

 

 

 

B.

 

SECTION C, DEFINITIONS-For Liable Party and Third Party Liability

 

 

 

 

 

 

 

C.

 

SECTION D, PROGRAM REQUIREMENTS-See Contract Section D. for specifics.

 

 

 

 

 

 

 

D.

 

SECTION F, INDEX OF SECTION D-Reserved Section

 

 

 

 

 

 

 

E.

 

ATTACHMENT B, MINIMUM NETWORK STANDARDS-Removed reference to Hospital
Subcontracting and Reimbursement PILOT Program.

 

 

 

 

 

 

 

F.

 

ATTACHMENT G, AUTO ASSIGNMENT ALGORITUM-Added language clarifying algorithm
considerations for the end of the Contract term

 

 

 

 

 

 

 

G.

 

ATTACHMENT H(1), ENROLLEE GRIEVANCE SYSTEM STANDARDS AND POLICY-Amended #20 to
read that all notifications to providers must be in writing.



NOTE:  Please sign, date and return one original to:
Philip Baldwin
AHCCCS Contracts and Purchasing
701 E Jefferson Street, MD 5700
Phoenix, AZ  85034




8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT.


9. NAME OF CONTRACTOR:
    Phoenix Health Plan, LLC

 


10. ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM


SIGNATURE OF AUTHORIZED INDIVIDUAL:
/s/ Nancy Novick                                   
NANCY NOVICK
CHIEF EXECUTIVE OFFICER

       


SIGNATURE:
/s/ Michael Veit                                       
MICHAEL VEIT
CONTRACTS & PURCHASING ADMINISTRATOR


DATE:  5/5/08

    

DATE:  APR 23, 2008

